DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 objected to because of the following informalities:  
Line 2 states “at least one one” which should be amended to read “at least one”.  
Line 3 states “at least one one” which should be amended to read “at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13, 19-23, 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 19, line 3 states “optionally” which renders the claim indefinite as it appears the limitation are optional and not required by the invention.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 23, line 3 states “optionally” which renders the claim indefinite as it appears the limitation are optional and not required by the invention.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 26 recites the limitation "at least one plant support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has already claimed a plant support in claim 1, is this the same plant support or a different one.  Applicant should confirm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 28-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cottrell (US 2015/0313104).

Regarding claim 1, Cottrell discloses an aeroponics apparatus comprising, a grow bed tray (12) having a base (10) and at least two side-walls (the vertical sides of the base element 10), the grow bed tray (12) being adapted to hold a plant support (40) at a position spaced from the base (10) of the grow bed tray (12), and a nebulizer (22) for nebulizing nutrient solution (26), the nebulizer (22) located at the base (10) of the grow bed tray (12) and comprising at least one ultrasonic transducer (22) and a fixing portion ([0027] wherein the ultrasonic transducer is secured to the floor of the base portion) for fixing the ultrasonic transducer in position.

Regarding claim 28, Cottrell discloses a method for crop production, the method comprising, a) providing aeroponics apparatus (Figs. 1-4) as claimed in any one of claim 1 to 27, b) providing a plant support (40) at the position spaced from the base (10) of the grow bed tray (12), c) providing crops (14) in the plant support (40), and c) either: i) flowing nutrient solution into the base of the grow bed tray to contact by immersion at least the roots of the crops, and/or ii) providing nutrient solution ([0027]) at the base (10) of the grow bed tray (12) and nebulizing (by way of element 22) the nutrient solution ([0027]) so that the nebulized aerosol nutrient solution ([0027]) contacts at least the roots of the crops (14), optionally in the root space.

Regarding claim 29, Cottrell discloses wherein nebulizing (by way of element 22) the nutrient solution ([0027]) comprises nebulizing (by way of element 22) the nutrient solution ([0027]) to provide a controlled droplet size distribution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-13, 19-23, 26-27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell (US 2015/0313104).

Regarding claim 6, Cottrell discloses the invention substantially as set forth above for claim 1, but does not expressly disclose wherein the at least one ultrasonic transducer or ultrasonic transducers is mounted under the base of the grow bed tray.
However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of the transducer in the aeroponics device is held to be an obvious matter of design choice).

Regarding claim 7, Cottrell discloses wherein the at least one ultrasonic transducer (22) or ultrasonic transducers is/are held in a holder (fastened to the interior of the base element 10) so that the at least one ultrasonic transducer(s) (22) is/are in contact with, and preferably compressed against, the base (10) of the grow bed tray (12).


However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of transducers to provide an adequate amount of nutrient solution to the plants, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Regarding claim 10, Cottrell discloses the invention substantially as set forth above, but does not expressly disclose wherein each grow bed tray comprises one of 2 to 48 ultrasonic transducers, or 4 to 36 ultrasonic transducers, or 6 to 24 ultrasonic transducers.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise any number of transducers to provide an adequate amount of nutrient solution to the plants, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Regarding claim 11, Cottrell discloses wherein each ultrasonic transducer (22) may be controlled independently (the transducer is capable of being used independently).


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to design the transducer to be a piezoelectric transducer to meet the users preferences, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Regarding claim 13, Cottrell discloses the invention substantially as set forth above, but does not expressly disclose wherein each ultrasonic transducer has a resonant frequency in the 200 kilohertz to 100 megahertz range.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the resonant frequency of 200 kilohertz to 100 megahertz limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 19, Cottrell discloses wherein the grow bed tray (12) is adapted to hold a plant support (40) spaced from the base (10) of the grow bed tray (12), optionally by one or more 

Regarding claim 20, Cottrell discloses wherein one or more of the sidewalls (vertical side of the tube structure element 12) are detachable (wherein the tube structure is capable of being detached from the base).

Regarding claim 21, Cottrell discloses further comprising grow bed tray attachments (the devise of figure 6 uses a splitter to attach a second tray) to attach at least two or more grow bed trays together (Fig. 6).

Regarding claim 22, Cottrell discloses comprising a grow bed (Fig. 6) comprising a plurality of grow bed trays (Fig. 6, the two vertical tray elements).

Regarding claim 23, Cottrell discloses further comprising at least one one sensor fixings (brackets, fasteners of the sensor elements 48) for fixing sensors (48) in the grow bed tray (12), optionally further comprising at least one one or more sensors selected from a group consisting of: moisture (48), light, pH, temperature, carbon dioxide, oxygen, infrared, or ultrasonic, sensors fixed to the sensor fixings.

Regarding claim 26, Cottrell discloses comprising at least one plant support (40), and nutrient solution ([0027]) covering the nebulizer (22).



Regarding claim 30, Cottrell discloses the invention substantially as set forth above, but does not expressly disclose wherein the droplet size distribution comprises droplets having a diameter in the range 1 to 100 pm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the droplet size having a diameter in the range of 1 to 100 pm limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 31, Cottrell discloses the invention substantially as set forth above, but does not expressly disclose comprising providing a root density sensor, determining the density of the root bed, nebulizing the nutrient solution to provide a controlled droplet size distribution corresponding to the predetermined optimal droplet size distribution for the density of the root bed.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a root density sensor to determine the density of the root bed and In re Venner, 120 USPQ 192.

Regarding claim 32, Cottrell discloses wherein the nutrient solution ([0027]) comprises a by-product of aquaculture wherein the nutrient solution can be any type of nutrient or by product that enhance the growth of plants).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644